EXHIBIT 10.2

 

LOGO [g766457g02p26.jpg]

Associated Banc-Corp

2013 Incentive Compensation Plan

Cover Page to Restricted Stock Unit Agreement

(The Restricted Stock Unit Agreement is attached hereto)

Pursuant and subject to the Associated Banc-Corp 2013 Incentive Compensation
Plan (the “Plan”) and the attached Restricted Stock Unit Agreement, the
Committee has awarded the Grantee named below restricted stock units (“RSUs”) as
follows:

 

Name of Grantee:    [INSERT NAME] Grant Date:    [INSERT DATE] Total Number of
RSUs Granted and Available for Vesting Under This Award (i.e., 100% of target):
   [INSERT NUMBER OF RSUs SUBJECT TO THIS AWARD]

By executing below, the Grantee hereby acknowledges (1) receipt of a true copy
of the Restricted Stock Unit Agreement; (2) that the Grantee has read the
Restricted Stock Unit Agreement (including any Exhibits thereto) and the Plan
carefully, and fully understands their contents; (3) that the Grantee accepts
the award of RSUs; and (4) the Grantee agrees to be bound by the terms and
conditions of the Restricted Stock Unit Agreement and the Plan.

IN WITNESS WHEREOF, as of the Grant Date, the Company and the Grantee hereby
agree to be bound by the terms and conditions of the Restricted Stock Unit
Agreement and the Plan.

 

ASSOCIATED BANC-CORP     GRANTEE

By:

 

 

  By:  

 

Name:  

 

    Its:  

 

   

Please sign and EMAIL your signed copy of (1) this cover page to the Restricted
Stock Unit Agreement and (2) Exhibit A (Consent of Spouse) by [INSERT DATE] to
[INSERT NAME/DEPARTMENT] at [INSERT CONTACT INFORMATION]. Failure to do so will
result in forfeiture of the award. Please retain a copy of the signed documents;
the remainder of the Restricted Stock Unit Agreement is for your records and
does not need to be returned.



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP

2013 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

In accordance with and subject to the terms of the Associated Banc-Corp 2010
Incentive Compensation Plan (the “Plan”) and this Agreement, the Committee
granted to the person named as grantee (the “Grantee”) on the cover page
attached to this Restricted Stock Unit Agreement (the “Cover Page”) an award of
Restricted Stock Units (the Cover Page and this Restricted Stock Unit Agreement
hereinafter referred to as this “Agreement”).

To evidence such award and to set forth its terms, Associated Banc-Corp (the
“Company”) and the Grantee agree as hereinafter set forth. All capitalized terms
not otherwise defined in this Agreement shall have the meaning set forth in the
Plan.

1. Grant of Restricted Stock Units. Subject to, and upon the terms and
conditions set forth in this Agreement and the Plan, the Committee granted to
the Grantee the number of restricted stock units set forth on the Cover Page
(the “RSUs”), effective as of the grant date set forth on the Cover Page (the
“Grant Date”), and the Grantee hereby accepts the grant of the RSUs, as set
forth herein.

2. Crediting of RSUs. The RSUs shall be credited to an account on the Company’s
books as of the Grant Date. Such account shall be maintained for recordkeeping
purposes only, and the Company is not obligated to segregate or set aside assets
representing the amounts credited to such account. The obligation to settle such
account shall be an unfunded, unsecured obligation of the Company.

3. Dividend Equivalents. Prior to settlement of the RSUs pursuant to Paragraph 8
below, the Grantee’s RSU Account shall be credited with Dividend Equivalents
based on the dividends the Company has paid on, or makes distributions with
respect to Shares. The amount of such Dividend Equivalents shall be determined
by multiplying (a) by (b), where (a) is the total amount of dividends or
distributions (as applicable) paid on a Share between the Grant Date and the
Vesting Date as defined in Paragraph 5), and (b) is the number of RSUs earned by
Grantee on the Vesting Date. Dividend Equivalents received by the Grantee
pursuant to this Paragraph 3 shall be subject to the terms of this Agreement,
including the vesting and settlement provisions of Paragraphs 5 and 8 below;
provided, however, that such Dividend Equivalents shall be settled in cash.

4. Limitations on Transferability. At any time prior to vesting in accordance
with Paragraph 5, 6 or 7 below, the RSUs and Dividend Equivalents, or any
interest therein, cannot be directly or indirectly transferred, sold, assigned,
encumbered or otherwise disposed.

5. Date of Vesting. Subject to the provisions of Paragraphs 6 and 7 below, the
RSUs shall become vested (a) based on the terms and conditions specified in
Exhibit B hereto (the “Performance Criteria”), and (b) on the date (the “Vesting
Date”) that the Committee determines, in writing and in its sole discretion, the
number of RSUs and Dividend Equivalents that shall become vested pursuant to the
Performance Criteria.

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and subject to Paragraphs 6 and 7 below, in the
event that the Grantee incurs a Termination of Service prior to the Vesting
Date, any RSUs or Dividend Equivalents that were unvested on the date of such
Termination of Service shall be immediately forfeited to the Company. Any RSUs
or Dividend Equivalents that do not vest on the Vesting Date shall be forfeited
to the Company. The Committee shall have full discretion and authority to
determine whether and to what extent the Performance Criteria have been
satisfied, and the determination of the Committee shall be final and binding on
the Grantee, the Company, and all other Persons. In addition, notwithstanding
the fact that the Performance Criteria may otherwise be fully satisfied, to the
extent determined by the Committee in its sole and complete discretion, the
number of RSUs and Dividend Equivalents that are to vest on the Vesting Date may
be reduced by the Committee. Any such reduction shall be determined after the
end of the applicable performance period and on or prior to the Vesting Date.
Nothing in this Paragraph 5 shall affect the requirement that the Grantee remain
employed by the Company as of the Vesting Date (subject to Paragraphs 6 and 7
below).

6. Termination of Service. Subject to Paragraph 7 below, the provisions of this
Paragraph 6 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to all the RSUs and Dividend Equivalents vesting pursuant to
Paragraph 5 above:

(a) If the Grantee incurs a Termination of Service because of his or her death
or Disability or due to Early Retirement or Normal Retirement, any RSUs or
Dividend Equivalents that had not vested prior to the date of such Termination
of Service shall vest on the Vesting Date, subject to the Performance Criteria.
For the avoidance of doubt, the Vesting Date that the Committee determines the
number of RSUs and Dividend Equivalents that shall become vested pursuant to
this Paragraph 6(a) shall be the same Vesting Date that the Committee determines
to be the Vesting Date for all other RSUs which are subject to the same
Performance Criteria as the RSUs granted hereunder and were granted to Grantees
who do not incur a Termination of Service prior to the Vesting Date.

(b) If the Grantee incurs a Termination of Service for any reason other than his
or her death, Disability, Early Retirement or Normal Retirement, then any RSUs
or Dividend Equivalents that had not vested prior to the date of such
Termination of Service shall be immediately forfeited to the Company.

7. Change in Control. Notwithstanding Paragraph 6 above, if the Grantee incurs
an involuntary Termination of Service (other than due to Cause) (a) during the
two year period immediately following a Change in Control that occurred after
the Grant Date, and (b) before the Vesting Date, any RSUs or Dividend
Equivalents that had not vested prior to the date of such Termination of Service
shall vest. In addition, upon a Change in Control, the Grantee will have such
rights with respect to the RSUs and Dividend Equivalents as are provided for in
the Plan.

8. Settlement of RSUs and Dividend Equivalents. A vested RSU or Dividend
Equivalent shall be settled as soon as administratively practicable after it
vests, but in no event later than thirty (30) days after the Vesting Date.
Notwithstanding the foregoing, for Restricted Stock units which are Deferred
Compensation, if the Grantee is a “specified employee” (within the meaning of
Treasury Regulations Section 1.409A-1(i)) and the RSU or Dividend Equivalent

 

2



--------------------------------------------------------------------------------

has vested in connection with a Termination of Service, then the vested RSUs or
Dividend Equivalent shall be settled as soon as administratively practicable
after the date that is six (6) months after the date of such Termination of
Service (or earlier, such Grantee’s death) or, if later, the Vesting Date. Each
vested RSU shall be settled by ascribing to the Grantee (or, in the event of the
Grantee’s death, to his or her Beneficiary) a Share in a book entry on the
records kept by the Company’s transfer agent or such other method of delivering
Shares subject to this Award, as determined appropriate by the Committee. Each
vested Dividend Equivalent shall be settled by a cash payment to the Grantee.

9. Spousal Consent. As a condition to the Company’s obligations under this
Agreement, the Company may require the Grantee’s spouse (if any) to execute and
deliver to the Company the Consent of Spouse attached hereto as Exhibit A.

10. Restrictive Covenants.

(a) Confidential Information. The parties hereto acknowledge that the Company
has created and maintains at great expense strategic plans, sales data and sales
strategy, methods, products, procedures, processes, techniques, financial
information, customer and supplier lists, personal customer data, pricing
policies, personnel data and other similar confidential and proprietary
information, and has received from its customers certain confidential and
proprietary information (collectively, the “Confidential Information”). The
parties hereto further acknowledge that the Company has taken and will continue
to take actions to protect the Confidential Information. Accordingly, the
Grantee agrees that during the term of the Grantee’s employment with the
Company, and until the sooner of (i) such time as the Confidential Information
becomes generally available to the public through no fault of the Grantee or
other person under the duty of confidentiality to the Company, (ii) such time as
the Confidential Information no longer provides a benefit to the Company, or
(iii) two (2) years after the termination of the Grantee’s employment with the
Company, the Grantee will not, in any capacity, use or disclose, or cause to be
used or disclosed, in any geographic territory in which the Company or any of
the Company’s customers do business, any Confidential Information the Grantee
acquired while employed by the Company. The requirements of confidentiality and
the limitations on use and disclosure described in this Agreement shall not
apply to Confidential Information that the Grantee can demonstrate by clear and
convincing evidence, at the time of disclosure by the Company to the Grantee,
was known to the Grantee as evidenced by the Grantee’s contemporaneous written
records. The parties hereto agree that nothing in this Agreement shall be
construed to limit or negate the law of torts or trade secrets where it provides
the Company with broader protection than that provided herein.

(b) Return of Company Property. The parties hereto acknowledge that any material
(in computerized or written form) that the Grantee obtained in the course of
performing the Grantee’s employment duties are the sole and exclusive property
of the Company, the Grantee agrees to immediately return any and all records,
files, computerized data, documents, confidential or proprietary information, or
any other property owned or belonging to the Company in the Grantee’s possession
or under his or her control, without any originals or copies being kept by the
Grantee or conveyed to any other person, upon the Grantee’s separation from
employment or upon the Company’s request.

 

3



--------------------------------------------------------------------------------

(c) Non-Interference with Customers, Employees. For a period of twelve
(12) months following the termination of the Grantee’s employment with the
Company for any reason, the Grantee will not, directly or indirectly, on behalf
of him/herself or any other person, entity or enterprise, do any of the
following:

(i) solicit or accept business from any person or entity who is an Active
Customer (as defined below) of the Company, a Subsidiary, or any of their
affiliates, with whom the Grantee has had business contact during the twelve
(12) month period prior to the termination of the Grantee’s employment with the
Company (the “Reference Period”) for the purpose of providing competitive
products or services similar to those provided by the Grantee during the
Reference Period;

(ii) request or advise any of the Active Customers, suppliers or other business
contacts of the Company who have business relationships with the Company and
with whom the Grantee had business contact during his or her employment with the
Company to withdraw, curtail or cancel any of their business relations with the
Company;

(iii) induce or attempt to induce any employee or other personnel of the Company
to terminate his or her relationship or breach his or her employment
relationship or other contractual relationship, whether oral or written, with
the Company; provided, however, that nothing shall prevent a future employer of
the Grantee from hiring such employee or other personnel if the Grantee does not
otherwise violate this provision.

“Active Customer” shall mean any customer or prospective customer of the Company
which, within the Reference Period, either received any products or services
supplied by or on behalf of the Company or was the recipient of at least two (2)
business contacts by any personnel of the Company (including the Grantee).

(d) Remedies. Notwithstanding any other provision of this Agreement, if the
Grantee breaches any provision of this Paragraph 10, any RSUs and Dividend
Equivalents shall be immediately forfeited to the Company. In addition, the
Company shall be entitled to injunctive and other equitable relief (without the
necessity of showing actual monetary damages or of posting any bond or other
security): (i) restraining and enjoining any act which would constitute a
breach, or (ii) compelling the performance of any obligation which, if not
performed, would constitute a breach, as well as any other remedies available to
the Company, including monetary damages. Upon the Company’s request, the Grantee
shall provide reasonable assurances and evidence of compliance with the
restrictive covenants set forth in this Paragraph 10. If any court of competent
jurisdiction shall deem any provision in this Paragraph 10 too restrictive, the
other provisions shall stand, and the court shall modify the unduly restrictive
provision to the point of greatest restriction permissible by law. The
restrictive covenants set forth in this

 

4



--------------------------------------------------------------------------------

Paragraph 10 shall survive the termination of this Agreement, the forfeiture of
any RSUs or Dividend Equivalents, and the Grantee’s termination of employment
for any reason, and the Grantee shall continue to be bound by the terms of this
Paragraph 10 as if this Agreement was still in effect.

11. Liability of Company. The inability of the Company to obtain approval from
any regulatory body having authority deemed by the Company to be necessary to
the lawful issuance and transfer of any Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or
transfer of the Shares as to which such approval shall not have been obtained.
However, the Company shall use commercially reasonable efforts to obtain all
such approvals.

12. Adjustment of Award. This Award is subject to adjustment as provided under
Section 4.2 of the Plan.

13. Plan and Agreement Amendment.

(a) No discontinuation, modification, or amendment of the Plan may, without the
written consent of the Grantee, adversely affect the rights of the Grantee under
this Agreement, except as otherwise provided under the Plan.

(b) This Agreement may be amended as provided under the Plan, but no such
amendment shall adversely affect the Grantee’s rights under this Agreement
without the Grantee’s written consent, unless otherwise permitted by the Plan.

14. Shareholder Rights. The Grantee will have no rights as a shareholder with
respect to any RSU unless and until it is settled pursuant to Paragraph 8 above.
As of the date that a Share is ascribed or otherwise delivered pursuant to
Paragraph 8 above, the Grantee shall have rights as a shareholder in the Company
with respect to such Share.

15. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with an
Employer shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with an Employer, nor shall it interfere
with the right of an Employer to discharge the Grantee and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Grantee.

16. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Shares or RSUs, and such
holder shall have no right to be advised of, any material information regarding
the Company at any time prior to, upon or in connection with receipt of Shares.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Wisconsin. This
Agreement, subject to the terms and conditions of the Plan, represents the
entire agreement between the parties with respect to this Award. The parties
hereto each submit and consent to the jurisdiction of the courts in the State of
Wisconsin, Brown County, in any action brought to enforce or otherwise relating
to this Agreement.

 

5



--------------------------------------------------------------------------------

18. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary:

(a) the Company shall not be obligated to credit a book entry related to the
RSUs on the records of the Company’s transfer agent, unless and until the
Company is advised by its counsel that such book entry is in compliance with all
applicable laws, regulations of governmental authority, and the requirements of
any exchange upon which Shares are traded;

(b) the Company may require, as a condition of such a book entry, and in order
to ensure compliance with such laws, regulations and requirements, that the
Grantee make whatever covenants, agreements, and representations, or execute
whatever documents or instruments, the Company, in its sole discretion,
considers necessary or desirable;

(c) no payment or benefit under this Agreement shall be provided to the Grantee
if it would violate any applicable Compensation Limitation; and

(d) notwithstanding anything to the contrary in this Agreement, the RSUs and
Dividend Equivalents (including any proceeds, gains, or other economic benefit
actually or constructively received by the Grantee thereof upon the receipt,
vesting, or settlement thereof, or resale of the Shares received pursuant hereto
upon or after settlement of this Award) shall be subject to the provisions of
any clawback or recoupment policy adopted by the Board and/or the Committee,
including any such policy adopted to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act, any rules or regulations promulgated and in
effect thereunder, or any SEC or securities exchange rule.

19. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

20. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

21. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.

 

6



--------------------------------------------------------------------------------

22. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made and the RSUs and Dividend Equivalents are granted pursuant to
the Plan and are in all respects limited by and subject to the express
provisions of the Plan, as amended from time to time. This Agreement does not
modify or amend the terms of the Plan. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan shall be final and binding upon
the Grantee and all other Persons.

23. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

24. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

25. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

26. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

27. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

28. Tax Consequences. The Grantee acknowledges and agrees that the Grantee is
responsible for all taxes and tax consequences with respect to the grant or
settlement of the RSUs and Dividend Equivalents awarded hereunder. The Grantee
further acknowledges that it is the Grantee’s responsibility to obtain any
advice that the Grantee deems necessary or appropriate with respect to any and
all tax matters that may exist as a result of the grant or settlement of the
RSUs and Dividend Equivalents awarded hereunder. Notwithstanding any other
provision of this Agreement, the RSUs and Dividend Equivalents shall not be
settled unless, as provided in Section 17 of the Plan, the Grantee shall have
paid to the Company, or made arrangements satisfactory to the Company regarding
the payment of, any federal, state, local or foreign income or employment taxes
required by law to be withheld with respect to the grant or settlement of the
RSUs and Dividend Equivalents or the lapse of restrictions otherwise imposed by
this Agreement. This Agreement is intended to be exempt from Code Section 409A
and shall be administered and interpreted in accordance with such intent.

29. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the RSUs and Dividend Equivalents subject to all the terms
and provisions of this Agreement

 

7



--------------------------------------------------------------------------------

and of the Plan. The Shares are granted pursuant to the terms of the Plan, the
terms of which are incorporated herein by reference, and the RSUs and Dividend
Equivalents shall in all respects be interpreted in accordance with the Plan.
The Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder.

30. Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee signs, dates, and returns this Agreement to the Company on or
before the date listed at the end of the Cover Page.

IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement as of the Grant Date by signing the Cover Page.

 

8



--------------------------------------------------------------------------------

Exhibit A

Consent of Spouse

I,                         , spouse of                         , have read and
approve the foregoing Restricted Stock Unit Grant Agreement (the “Agreement”).
In consideration of the Company’s grant to my spouse of restricted stock units
(which will be settled in shares of Associated Banc-Corp) and Dividend
Equivalents (which will be settled in cash), as set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact with respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares
issued or cash paid pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

Dated:                     ,           

 

Signature of Spouse

 

¨ Not applicable; I am not married.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Exhibit B

Performance Criteria

(as attached)

 

Exhibit B – Page 1